902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Lee MORRISON, Plaintiff-Appellant,v.Henry Ward OXENDINE;  Clayton Oxendine;  Debbie Rising;Charlotte Williams, Defendants-Appellees.Ronald Lee MORRISON, Plaintiff-Appellant,v.Clayton OXENDINE;  Henry Ward Oxendine;  Debbie Rising;Charlotte Williams, Defendants-Appellees.
Nos. 90-6773, 90-6774.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.Rehearing and Rehearing In Banc Denied May 15, 1990.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A Nos. 90-4-CRT, 90-5-CRT)
Ronald Lee Morrison, appellant pro se.
E.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Ronald Lee Morrison, a North Carolina prisoner, brought these 42 U.S.C. Sec. 1983 actions seeking damages for prosecutorial misconduct.  The district court dismissed the actions on January 10, 1990, and Morrison filed motions for reconsideration pursuant to Fed.R.Civ.P. 59 on January 18, 1990, less than 10 days after entry of judgment.  He then filed notices of appeal.


2
Morrison's motions for reconsideration rendered the notices of appeal without effect.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Therefore, we dismiss the appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.

DISMISSED